— Order affirmed, with $20 costs and disbursements to the respondent. Ro opinion. Present — Peck, P. J., Dore, Cohn, Breitel and Bastow, JJ.; Dore and Cohn, JJ., dissent and vote to reverse in the following memorandum: On the facts adduced, we think there was no enforcible written contract to arbitrate, no partial delivery, and that section 85 of the Personal Property Law applies. Accordingly we dissent and vote to reverse the order appealed from directing petitioner, buyer, to proceed to arbitration and denying petitioner’s motion for a stay, and vote to grant petitioner’s motion.